Citation Nr: 1535236	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-41 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for myalgia and myositis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable ratings for shin splints of the right leg, to include restoration of a 10 percent rating. 

5.  Entitlement to a compensable ratings for shin splints of the left leg, to include restoration of a 10 percent rating. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant & C. P.-W.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The record contains a statement of the case (SOC) issued in July 2013 on claims for service connection for a traumatic brain injury and sleep apnea.  The Veteran did not perfect an appeal of these claims.  Thus, these issues are not currently on appeal and will not be addressed by the Board.

With regard to the involving shin splints of the right and left legs, in May 2011, the Veteran submitted a timely notice of disagreement (NOD) in response to a March 2011 rating decision that reduced the ratings for these disorders.  VBMS Entries March 23, 2011 & May 31, 2011.  As the Agency of Jurisdiction (AOJ) did not issue a SOC on the claims, they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction.  However, as the claims adjudicated below are being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  Moreover, the additional evidence received since the July 2014 supplemental statement of the case (SSOC) is not pertinent to the claims decided below.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to service connection for a right wrist disorder and methicillin resistant staphylococcus aureus (MRSA) have been raised by the record but have not been adjudicated by the AOJ.  See June 2015 Hearing Transcript; VBMS Entry April 7, 2010; VBMS Entry October 14, 2010.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to a compensable ratings for shin splints of the right leg including restoration of a 10 percent rating, and entitlement to a compensable ratings for shin splints of the left leg including restoration of a 10 percent rating, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia theater of operations.

2.  The Veteran's myalgia/myositis has not been attributed to a known diagnosis, is of a compensable degree, and has been has occurred for longer than six months.

3.  Tinnitus is related to service.


CONCLUSION OF LAW

1.  The criteria for the establishment of entitlement to service connection for an undiagnosed disorder manifested by myalgia and myositis are met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for the establishment of entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claims for service connection for myalgia/myositis and tinnitus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Myalgia/Myositis

Service connection may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant: (1) is a "Persian Gulf Veteran"; (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  A qualifying "chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran is entitled to service connection for an undiagnosed illness manifested by myalgia/myositis based on 38 C.F.R. § 3.317.  Taking the components of the regulation separately, the Board first finds the Veteran qualifies as a Persian Gulf Veteran.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2) .  The Veteran's personnel records and his DD Form 214 show that he served in the Southwest Asia Theatre of Operations, including in Iraq from September 1, 2006 to April 30, 2007. 

There are objective indications of the Veteran's myalgia/myositis.  By regulation, signs or symptoms which may be manifestations of an undiagnosed illness include muscle pain and joint pain.  On VA examination in January 2011, the examiner noted objective evidence of pain in various joints, including the hips and legs, particularly when squatting.  

Additionally, the myalgia/myositis has not been attributed to a known diagnosis.  
The January 2011 examiner diagnosed "arthralgia of left hip, although no pathology identified," "lumbosacral pain without significant anatomic pathology identified," and "exertion-related patellofemoral pain without identified joint pathology," with an overall diagnosis of "chronic complex pain syndrome."  Myalgia/myositis was also found by treating VA providers in October 2010, November 2010, and March 2013.  VBMS Entry November 29, 2010, p. 6/36, 16/36 & Virtual VA Entry July 18, 2013, p. 45/172.

The Veteran's myalgia/myositis meets the 6 month chronicity requirement of the regulation.  The January 2011 VA examiner, for example, noted the Veteran had experienced joint pain, including in the back, hips, and knees, for two to three years. 

Also, the Veteran's myalgia/myositis both became manifest during active service, and is compensable to a degree of 10 percent or more.  Service treatment records (STRs), including those dated in November 2007, January 2008, February 2008, March 2008, and April 2008, document myalgia/myositis.  VBMS Entries July 11, 2008, p. 91/116, 98/116, 100/116, 102/116; June 26, 2008, p. 44/55; June 26, 2008, p. 4/63.  The myalgia/myositis is compensable to a degree of 10 percent or more as 38 C.F.R. § 4.59 requires a compensable rating for painful motion with joint or periarticular pathology.  See also Burton, 25 Vet. App. at 5; Mitchell, 25 Vet. App. at 36 (quoting the Secretary's argument that "compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is 'no actual or compensable limitation of motion.'")  

There is no evidence that the Veteran's myalgia/myositis was caused by a supervening condition or event, willful misconduct, or the abuse of alcohol or drugs.  Resolving any doubt in the Veteran's favor, the claim for service connection must be granted.

Tinnitus

A three-element test must generally be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a)--benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).   Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.  
The Veteran has provided competent and credible lay statements of current tinnitus.   Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  Moreover, tinnitus was diagnosed on VA examination in July 2008.  VBMS Entry July 13, 2008. 

The Veteran had a high probability of exposure to hazardous noise while serving in the Marines with infantry duties.  DD Form 214 (VBMS Entry July 17, 2008); Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  In addition, an undated in-service audiogram noted, "routinely noise exposed, steady noise exposure."  There is thus no dispute the Veteran was exposed to hazardous noise during service.  

On VA examination in July 2008, the examiner opined that the Veteran's tinnitus was less likely than not related to service, stating, "although he claimed his tinnitus started during boot camp in 2004, the frequency and duration of the tinnitus was not characteristic of tinnitus associated with noise exposure."

However, tinnitus is a disorder that may be competently reported by subjective evidence. The examiner documented the Veteran's contentions of exposure to the noise of tanks, IEDs, and machine guns in service, and his contentions that his tinnitus has persisted since that time.  While the Veteran reported to the examiner that he does not experience tinnitus persistently throughout each day, the frequency could be characterized as intermittent rather than constant.  However, he nonetheless asserted that the tinnitus has been present since 2004.  It is unknown what other duration of tinnitus would be required to establish it as associated with noise exposure.

Additionally, a review of the record shows the Veteran has credibly asserted that relevant symptoms have continued since service.  In a December 2013 VA treatment record, for example, the Veteran reported to a treating provider that his tinnitus had been present for five to ten years.  Virtual VA Entry July 28, 2014, p. 32/89.  At the June 2015 hearing the Veteran testified that he has had tinnitus consistently since service.  Hearing Transcript, p. 17.  Further, the record does not indicate exposure to hazardous noise after service, recreationally or occupationally.  

In denying the claim, the RO has emphasized a March 2007 post-deployment survey in which the Veteran checked a box indicating he did not have ringing in the ears during the deployment.  VBMS Entry July 18, 2011, p. 5/61.  However, he Board does not find this single checklist, completed on return from combat, lessens his credibility, particularly as the checklist was unsigned by the Veteran or any physician.  

The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Resolving any doubt in the Veteran's favor, the Board finds that symptoms of tinnitus were continuous since service separation under 38 C.F.R. § 3.303(b).  Service connection is warranted.  

The Board expresses no opinion regarding the severity of the tinnitus.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 



ORDER

Service connection for myalgia and myositis is granted.

Service connection for tinnitus is granted.



REMAND

Additional development of the claims remaining on appeal is required, and the matters are REMANDED for the following action: 

1.  Issue the Veteran a SOC on the issues of entitlement to a compensable rating for shin splints of the right leg including restoration of a 10 percent rating, and entitlement to a compensable rating for shin splints of the left leg including restoration of a 10 percent rating.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matters must be returned to the Board for appellate review.

2.  Send the Veteran VCAA notice on the claim for service connection for a lumbar spine disorder that includes an explanation of what information or evidence is needed to substantiate a secondary service connection claim.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310  (2015).

3.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his lumbar spine disorder, if not already on file. The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the Veteran's lumbar spine disorder.
The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must state (i.) whether the lumbar spine disorder began during active service or is related to any incident of service, including the Veteran's combat service (ii.) whether any claimed disorder was caused or aggravated (chronically worsened) by any service-connected disorder (including bilateral shin splints and bilateral ankle disorders), and (iii.) whether arthritis of the lumbar spine manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* April 2013 VA examination report diagnosing chronic low back strain w radiographic degenerative disc disease, L4, and hypermobility syndrome.  The examiner offered an opinion only on the matter of secondary service connection, finding that it was less likely than not that the Veteran's lumbar spine disorder was proximately due to or the result of service-connected conditions.  The examiner stated there is no research demonstrating that one joint problem is directly responsible for, or aggravates, other joint disease processes.

* December 2013 service entrance examination report showing no abnormalities of the musculoskeletal system or spine.

* June 2015 hearing testimony of the Veteran that he experienced problems in his back during training and also during his tour in Afghanistan while hiking through difficult terrain carrying both standard equipment and extra equipment for his squad on his back.  The Veteran also testified about an incident in which he fell and injured his back, and was "out of commission" for 2-3 weeks.   See Hearing Testimony, p. 5-9.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;
WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


